Opinion on Motion to Certify.
On April 15, 1914, during the last term of this court, this case was reversed, with instructions (167 S.W. 1), in which, however, Mr. Justice Jenkins dissented. Thereafter a motion for rehearing was duly made and filed, which was overruled on the 13th of May, 1914, from which appellee sued out a writ of error to the Supreme Court, which was, on the 18th of November, 1914, dismissed by that court for want of jurisdiction. Thereafter, on the 31st of December, 1914, appellee filed his motion to certify the questions therein involved to the Supreme Court.
The case having been finally disposed of in this court by overruling the motion for rehearing, and the term at which this was done having expired, we no longer have *Page 644 
jurisdiction over it, for which reason it becomes our duty (notwithstanding the fact that there was a dissenting opinion, which ordinarily would entitle the party to the certificate) to overrule said motion; and it is so ordered.
  The motion is therefore overruled for want of jurisdiction. *Page 880